Herlihy, J.
Appeal by the self-insured employer from a decision of the Workmen’s Compensation Board, filed March 1, 1967. The hoard found that as a result of an injury to the deceased claimant’s leg, he suffered a cerebral vascular accident, commonly known as a “ stroke ”. The appellant contends that the board and the claimant’s primary physician erred in finding that the claimant suffered a drop in blood pressure as a result of the injury to the leg. Lay witnesses testified that immediately following the leg injury, the claimant was “ nervous and shaky ”, “looked like a ghost, white as a ghost” and “seemed to have a pallor or lack of color ”. Dr. Kuberka testified that “ the pallor and the shakiness ” indicated a fall in blood pressure. Dr. Kuberka indicated that blood pressure may drop as a result of sudden excitement or fright. The blood pressure was elevated upon admission to the hospital sometime after the accident, but both doctors indicated that they would gxpect the claimant to have suffered a drop in blood pressure followed by high blood pressure. While the fact of low blood pressure is perhaps an educated guess as contended by the appellant, the record is sufficient to sustain the conclusion of low blood pressure. (Cf. Matter of Grossman v. Posture Line Shops, 28 A D 2d 1149; Matter of Lynch v. DeFelice & Son, 28 A D 2d 1153.) Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, F. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Herlihy, J.